DETAILED ACTION
This action is responsive to the application No. 17/035,225 filed on September 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention including claims 1-8 and 17-19 in the reply filed on 02/05/2021 is acknowledged.  Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-19.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 recites the limitation “the charge storage region”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2015/0264283).

Regarding Claim 1, Kobayashi (see, e.g., Figs. 1, 2, 10-13), teaches a pixel unit, comprising:
a photosensitive unit 1, configured to generate a photo-generated carrier according to received radiation (see, e.g., pars. 0007, 0028);
14/15 (TX1/TX2), connected between the photosensitive unit 1 and at least two floating diffusion nodes 3/6, and configured to transfer the photo-generated carrier from the photosensitive unit 1 to the at least two floating diffusion nodes 3/6 (see, e.g., pars. 0007, 0030); and
the at least two floating diffusion nodes 3/6, configured to store and output the photo-generated carrier generated by the photosensitive unit 1 (see, e.g., pars. 0030-0031),
wherein:
among the at least two floating diffusion nodes 3/6, the floating diffusion node 6 that is spaced by more transmission units 14/15 (TX1/TX2) from the photosensitive unit 1 has a lower electric potential (see, e.g., pars. 0090-0106).  

Regarding Claim 2, Kobayashi teaches all aspects of claim 1.  Kobayashi (see, e.g., Figs. 1, 2, 10-13), teaches that the at least two floating diffusion nodes 3/6 comprise at least one floating diffusion node 3 provided with a charge storage region 41 and an electric potential adjustment layer 42, and the electric potential adjustment layer 42 is arranged at a surface of the charge storage region 41 (see, e.g., pars. 0043, 0065).  

Regarding Claim 3, Kobayashi teaches all aspects of claim 2.  Kobayashi (see, e.g., Figs. 1, 2, 10-13), teaches that a region 25 in the electric potential adjustment layer 42 that is disposed further away from the photosensitive unit 1 has a lower electric potential (see, e.g., pars. 0091, 0097-0098).  

Regarding Claim 4, Kobayashi teaches all aspects of claim 2.  Kobayashi (see, e.g., Figs. 1, 2, 10-13), teaches that:
the electric potential adjustment layer 42 comprises a channel threshold adjustment region 25; and
in the electric potential adjustment layer 42, the channel threshold adjustment region 25 is disposed furthest away from the photosensitive unit 1,27PATENT APPLICATIONATTORNEY DOCKET NO. 18811/002001 and
the channel threshold adjustment region 25 has the lowest electric potential (see, e.g., pars. 0091, 0097-0098).  

Regarding Claim 5, Kobayashi teaches all aspects of claim 4.  Kobayashi (see, e.g., Figs. 1, 2, 10-13), teaches that the channel threshold adjustment region 25 (27) is arranged within the coverage of the transmission unit 15 (TX2) connected between the at least two floating diffusion nodes 3/6.  

Regarding Claim 6, Kobayashi teaches all aspects of claim 4.  Kobayashi (see, e.g., Figs. 1, 2, 10-13), teaches that:
a doping concentration of a P-type material in the electric potential adjustment layer 42 decreases in a direction in which the electric potential decreases; or
the channel threshold adjustment region 25 has the lowest doping concentration of the P-type material (i.e., p+ in region 42 and p in region 25) (see, e.g., par. 0088).  

Regarding Claim 7, Kobayashi teaches all aspects of claim 1.  Kobayashi (see, e.g., Figs. 1, 2, 10-13), teaches that the transmission units 14/15 (TX1/TX2) connected between the photosensitive unit 1 and the at least two floating diffusion nodes 3/6 are connected to a surface of the charge storage region 41.  

Regarding Claim 17, Kobayashi (see, e.g., Figs. 1, 2, 10-13), teaches a CMOS sensor 100, wherein a pixel unit in the CMOS sensor 100 is the pixel unit according to claim 1, and the pixel unit in the CMOS sensor 100 comprises (see, e.g., pars. 0004-005, 0108):
a photosensitive unit 1, configured to generate a photo-generated carrier according to received radiation (see, e.g., pars. 0007, 0028);
at least two transmission units 14/15 (TX1/TX2), connected between the photosensitive unit 1 and at least two floating diffusion nodes 3/6, and configured to transfer the photo-generated carrier from the photosensitive unit 1 to the at least two floating diffusion nodes 3/6 (see, e.g., pars. 0007, 0030); and
the at least two floating diffusion nodes 3/6, configured to store and output the photo-generated carrier generated by the photosensitive unit 1 (see, e.g., pars. 0030-0031),
wherein:
among the at least two floating diffusion nodes 3/6, the floating diffusion node 6 that is spaced by more transmission units 14/15 (TX1/TX2) from the photosensitive unit 1 has a lower electric potential (see, e.g., pars. 0090-0106).

Regarding Claim 18, Kobayashi (see, e.g., Figs. 1, 2, 10-13), teaches a sensor 100, wherein a pixel unit in the sensor 100 is the pixel unit according to claim 1, and the pixel unit in the sensor 100 comprises (see, e.g., pars. 0004-005, 0108):
a photosensitive unit 1, configured to generate a photo-generated carrier according to received radiation (see, e.g., pars. 0007, 0028);
at least two transmission units 14/15 (TX1/TX2), connected between the photosensitive unit 1 and at least two floating diffusion nodes 3/6, and configured to transfer the photo-generated carrier from the photosensitive unit 1 to the at least two floating diffusion nodes 3/6 (see, e.g., pars. 0007, 0030); and
the at least two floating diffusion nodes 3/6, configured to store and output the photo-generated carrier generated by the photosensitive unit 1 (see, e.g., pars. 0030-0031),
wherein:
among the at least two floating diffusion nodes 3/6, the floating diffusion node 6 that is spaced by more transmission units 14/15 (TX1/TX2) from the photosensitive unit 1 has a lower electric potential (see, e.g., pars. 0090-0106).

Regarding Claim 19, Kobayashi teaches all aspects of claim 17.  Kobayashi (see, e.g., Figs. 1, 2, 10-13), teaches a sensor array, wherein the sensor array comprises a plurality of the CMOS sensors 100 according to claim 17 (see, e.g., pars. 0004-005, 0027, 0108).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2015/0264283).

Regarding Claim 8, Kobayashi teaches all aspects of claim 1.  Kobayashi (see, e.g., Figs. 1, 2, 10-13), teaches, each of the two floating diffusion nodes 3/6 and the substrate layer 7.
Kobayashi is silent with respect to the claim limitations that each of the at least two floating diffusion nodes has the same depth; and that the pixel unit further comprises a substrate epitaxial layer, and the depth of the at least two floating diffusion nodes is one fiftieth to one tenth of a depth of the substrate epitaxial layer.  
However, these claim limitations are merely considered a change in the depth of the floating diffusion nodes 3/6 and/or the substrate layer 7 in Kobayashi’s device.  The specific claimed depth of the floating diffusion nodes being equal and the depth of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since Applicant’s disclosure does not teach why having the same depth for each of the at least two floating diffusion nodes; and having the depth of the at least two floating diffusion nodes being one fiftieth to one tenth of a depth of the substrate epitaxial layer is critical to the invention (see next paragraph below), it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed depths in Kobayashi’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed depths or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen depth or upon another variable recited in a claim, the applicant must show that the chosen depths are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art)”.

Regarding the claim limitation that the pixel unit comprises a substrate “epitaxial” layer, note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which make it clear that it is the final product per se which must determine in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claim or not.  As state in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935)  
NOTE that the applicant has burden of proof in such cases as the above case law makes clear. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814